Citation Nr: 0946300	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-00 151A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1971 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefit sought on 
appeal.  In January 2007, jurisdiction over the Veteran's 
claims file was transferred from the St. Paul RO to the RO in 
Des Moines, Iowa.  Here, the Board notes that the Veteran 
filed his claim seeking service connection for "manic 
depression," anxiety, and PTSD.  While the RO adjudicated 
the psychiatric disability claims separately, the Veteran has 
perfected an appeal only as to his claim of service 
connection for PTSD.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for PTSD.  This is so because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
(Service connection for PTSD was previously denied in April 
2004 and the Veteran did not perfect an appeal.)  In short, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Hence, the Board has characterized the 
claim as an application to reopen a previously denied claim.

As will be explained below, the Board is reopening the claim 
for service connection for PTSD based upon receipt of new and 
material evidence.  The Board will then remand the underlying 
service connection claim for further development and 
consideration.  VA will notify the Veteran if further action 
is required on his part concerning this claim.


FINDINGS OF FACT

1.  By an April 2004 rating decision, the RO denied a claim 
for service connection for PTSD.  Although notified of the 
denial, the Veteran did not perfect an appeal.

2.  Evidence received since the April 2004 decision is new; 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for PTSD, and it 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2004 rating decision by the RO that denied the 
Veteran's claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for PTSD, new and material evidence has 
been received; hence, the requirements to reopen the claim 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an April 2004 rating decision, the RO denied the Veteran's 
claim for service connection for PTSD.  The Veteran was 
notified of the decision but did not perfect an appeal.  
Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In May 2005, the Veteran sought to 
reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions to the regulation, 
which relate to receipt of additional service department 
records, affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for PTSD was 
the April 2004 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The Veteran filed his original application for service 
connection for PTSD in August 2003.  The RO denied the 
Veteran's claim for service connection in April 2004, finding 
in part that the Veteran had provided no information 
concerning any claimed in-service stressors.  As such, the RO 
found that a grant of service connection was precluded.  The 
Veteran did not perfect an appeal of this decision, which 
became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran submitted a 
statement in May 2005 contending that his claimed PTSD stems 
from an incident in service in which he was sexually 
assaulted by three fellow soldiers.  The Veteran further 
stated in his January 2007 substantive appeal that the rape 
had occurred in "early 1972" and that his behavior changed 
following the attack, including punishments under Article 15 
and eventual discharge.  

As such, the Board finds that the Veteran's statements 
concerning his alleged in-service stressor are "new" in the 
sense that they were not previously before agency decision 
makers.  The Board also finds that the Veteran's statements 
are not cumulative or duplicative of evidence previously 
considered and are thus "material" for purposes of 
reopening the Veteran's claim.  In this regard, the Board 
notes that in the April 2004 decision, the RO denied the 
Veteran's claim for service connection because the Veteran 
had not provided information regarding any stressors alleged 
to have caused PTSD.  In subsequent statements to VA in May 
2005 and January 2007, however, the Veteran specified that he 
was raped in service by three soldiers in "early 1972"; he 
contends that this event led to his subsequent Article 15 
punishments and eventual discharge for "failure to 
demonstrate adequate potential for promotion advancement."  
Because they clarify the nature of the alleged in-service 
stressor and provide a date range narrow enough to allow the 
RO to attempt verification of the Veteran's alleged in-
service sexual assault, these statements add to the record in 
a way that they should be considered new and material.  The 
Board thus finds the Veteran's statements relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the Veteran's 
multiple statements to VA concerning his alleged in-service 
stressor, has been submitted, the Board finds that the 
criteria for reopening the claim for service connection have 
been met.


ORDER

New and material evidence to reopen the claim of service 
connection for PTSD has been received; to this limited 
extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for PTSD is reopened, the claim must be considered 
on a de novo basis.  The Board finds that additional 
evidentiary development is necessary before a decision can be 
reached on the merits of the Veteran's claim.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged sexual assault 
of the Veteran by three fellow soldiers) falls within the 
category of situations in which it is not unusual for there 
to be an absence of service records documenting the events 
about which the veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA 
Adjudication Procedures Manual Rewrite (M21-1 MR), personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault. See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that because personal assault can be an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, making it difficult to obtain direct 
evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; or tests for 
sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the 
Veteran has not been apprised of 38 C.F.R. § 3.304(f)(4) or 
that evidence from other sources could help corroborate the 
claimed in-service sexual assault stressor.  Nor has he been 
provided a list of those alternative sources from which he 
could submit evidence to help substantiate the stressor 
incident.  As such, the RO should further develop the 
Veteran's claim in accordance with those special alternative 
evidentiary development procedures associated with personal 
assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the 
M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, 
Paragraph 17.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).

After providing the required notice, the agency of original 
jurisdiction (AOJ) must again attempt to obtain any pertinent 
outstanding evidence for which the appellant provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board further notes that the record contains multiple 
statements the Veteran has made to his VA treatment providers 
concerning an award of disability benefits from the Social 
Security Administration (SSA).  However, the statements do 
not identify the disabilities for which the Veteran was 
considered disabled for SSA purposes, and no medical records 
substantiating the findings are present in the claims file.  
As records associated with the Veteran's SSA determination 
could be relevant to the claim on appeal, any available 
medical or other records associated with the Veteran's award 
of SSA disability benefits must be obtained and associated 
with the Veteran's claims file.  The Board notes that once VA 
is put on notice that the Veteran has been granted SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999). 

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  In addition, as already noted, in cases 
involving personal assault, evidence from sources other than 
the appellant's service records may corroborate the 
appellant's account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(4) (2009).

Regarding the Veteran's claimed in-service stressor, the 
Board notes that the Veteran has stated on multiple occasions 
to VA that his current claimed PTSD is related to an incident 
in service in which he was sexually assaulted by three fellow 
soldiers.  The Veteran has further claimed that this attack 
occurred in "early 1972" and led to his misbehavior and 
subsequent discharge from active duty, which occurred in 
March 1972.  At one point, he said that he reported the 
assault to his first sergeant.  Credible supporting evidence 
that a claimed in-service stressor occurred is important in 
light of the specific elements necessary to substantiate a 
service connection claim for PTSD compared to other 
psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2009).  

Under the circumstances of this case, the Board believes that 
additional effort should be undertaken to allow the Veteran 
to submit any corroborating evidence, to include supportive 
statements from other individual(s) who may be able to 
provide corroborative evidence of the Veteran's claimed 
stressor.  Therefore, on remand, the AOJ must search for 
other evidence, including the Veteran's service personnel 
record, which may including evidence corroborating the 
assault, especially if the assault was reported to the first 
sergeant as the Veteran has claimed .  Furthermore, as 
instructed in the remand, the Veteran must be notified if the 
search for corroborating information leads to negative 
results. 

Regarding diagnosis of the Veteran's mental disabilities, the 
Board acknowledges that the VA examiner in February 2008 
concluded that the Veteran did not have PTSD but did not 
explain the reasoning behind this conclusion.  Further, the 
February 2006 VA examiner concluded, without explaining, that 
the Veteran's depressive disorder and anxiety disorder were 
not related to military service.  The Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that once VA undertakes the effort to provide an examination 
when developing a claim for service connection, even if not 
statutorily obligated to do so, it must provide an adequate 
one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence . . . is essential 
for a proper appellate decision").  The Board also notes 
that the failure of the physician to provide a basis for his 
or her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Here, although the February 2008 VA examiner specifically 
found the Veteran not to have a current diagnosis of PTSD, he 
did not provide any explanation as to how he arrived at that 
conclusion; nor did he address the possibility of a 
relationship between the Veteran's claimed in-service sexual 
assault and any PTSD.  Because the examiner did not provide a 
clear medical rationale concerning his assessment, the 
examination is inadequate for VA purposes.  See 38 C.F.R. § 
4.2 (2009) (providing that where an examination report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (noting that a medical examination 
report must contain clear conclusions with supporting data 
and a reasoned medical explanation connecting the two); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are met.  This includes 
requesting that the Veteran provide 
sufficient information, and if 
necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim on appeal.  

In particular, the AOJ must send the 
Veteran a corrective VCAA notice that 
explains specifically what evidence and 
information is required to substantiate 
a claim of service connection for PTSD 
based on a claim of in-service personal 
assault.  See 38 C.F.R. § 3.159 (2009).  
The Veteran must be specifically told 
of the information or evidence he 
should submit and of the information or 
evidence that VA will obtain with 
respect to his claim of service 
connection for PTSD.  The Veteran must 
be specifically notified that an 
alleged personal assault in service may 
be corroborated by evidence from 
sources other than his service records, 
as defined in 38 C.F.R. § 3.304(f)(4).  
(All specific examples of alternative 
sources of evidence listed in this 
regulation must be included in the 
notification letter.)

2.  The Veteran's claim for service 
connection for PTSD must be further 
developed in accordance with those 
special alternative evidentiary 
development procedures associated with 
personal assault claims as noted in 
38 C.F.R. § 3.304(f)(4) and the VA 
Adjudication Procedures Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, 
Chapter 1, Section D, Paragraph 17.  In 
this respect, a request must be made to 
the Veteran, with a copy to his 
representative, that he provide as much 
detail as possible regarding the 
alleged sexual assault by fellow 
soldiers, to include any other evidence 
corroborating the incident.  The 
Veteran must also be invited to submit 
statements from former service comrades 
or others that might help establish the 
occurrence of his alleged stressful 
experience.  

A letter must be prepared asking the 
service department to provide any 
available information that might 
corroborate the Veteran's alleged in-
service stressor.  The search for 
information by the AOJ should include a 
request for all service personnel 
records, especially those relating to the 
basis for the Veteran's discharge from 
service.  All lay statements or 
investigative reports maintained by the 
service department relating to the 
Veteran should be sought.

Any additional action necessary for 
independent verification of the alleged 
stressor must be accomplished.  If the 
search for corroborating information 
leads to negative results, this must be 
documented in the claims file.  Then, 
the Veteran must be notified of this 
fact, of the efforts taken to obtain 
the information, and of any further 
action to be taken.

3.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
disability benefits must be sought.  
The procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

4.  After any additional records have 
been secured and associated with the 
Veteran's claims file, the file must be 
referred to the psychiatrist who 
conducted the February 2008 
examination.  The entire claims file, 
to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The 
reviewer's report must reflect 
consideration of the Veteran's 
documented medical history and 
assertions, including specifically his 
alleged in-service sexual assault.  The 
examiner should be asked to explain his 
February 2008 conclusion that the 
Veteran does not suffer from PTSD.  A 
detailed explanation for all 
conclusions reached by the reviewer 
must be provided.

If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at 
an opinion, an examination should be 
scheduled.  In that event, the Veteran 
should be scheduled for a VA 
psychiatric examination and advised 
that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).  
The entire claims file, to include a 
complete copy of this remand, must be 
made available to, and reviewed by, the 
designated examiner.  Psychological 
testing should be conducted with a view 
toward determining whether the Veteran 
in fact meets the criteria for a 
diagnosis of PTSD.  The examiner must 
list all of the Veteran's psychiatric 
disorders in accordance with DSM-IV and 
must review the psychological test 
results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets 
the diagnostic criteria for PTSD.  If 
so, the examiner must identify the 
specific stressor(s) underlying the 
diagnosis, and must comment upon the 
link between the current symptomatology 
and the Veteran's stressor(s).  The 
examiner must review any evidence of 
behavior changes following the claimed 
stressor and provide an opinion as to 
whether any behavioral change tends to 
suggest that a traumatic event occurred 
during service.  If PTSD is not found, 
the examiner should explain why such a 
diagnosis was not made.

5.  After the requested review and 
medical opinion have been obtained, the 
report must be reviewed to ensure that 
it is in complete compliance with the 
directives of this remand. If the 
report is deficient in any manner, it 
must be returned to the 
examiner/reviewer.

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


